COURT REPORTER'S REQUEST FOR EXTENSION OF TIME
                          THIS RECORD IS DUE ON 12/27/14                          FILED IN
                                                                           6th COURT OF APPEALS
               THIS RECORD WAS ORIGINALLY DUE ON                          12/27/14
                                                                             TEXARKANA, TEXAS
                                                                           1/5/2015 4:14:58 PM
                              I AM REQUESTING 30 DAYS
                                                                               DEBBIE AUTREY
                                                                                   Clerk
             THIS RECORD IS APPROXIMATELY 320 PAGES LONG
               IS THIS APPEAL ACCELERATED? ___ YES X NO


SIXTH COURT OF APPEALS CAUSE NO. :
STYLE OF CASE: Roderick Beham vs. The State of Texas
TRIAL COURT: 5th District - Bowie County
TRIAL COURT CAUSE NO.: 14F0004-005


I am responsible for preparing a record in this appeal, but am unable to file the record by the
original due date for the following reason(s):

       My duties listed below preclude working on this record:

       09/02/14        Cass County criminal docket
       09/04/14        Cass County civil docket
       09/05/14        Cass County criminal docket & civil docket
       09/11/14        Bowie County civil docket
       09/12/14        Bowie County civil docket
       09/15/14        Cass County criminal docket
       09/16/14        Cass County civil docket
       09/19/14        Cass County civil docket
       09/22/14        Bowie County criminal docket
       09/23/14        Bowie County criminal jury trial (10F0484-005 (State vs. Donald Ray Brown)
       09/24/14        State vs. Brown
       09/25/14        State vs. Brown
       09/26/14        State vs. Brown & civil docket
       09/29/14        Cass County criminal docket
       09/30/14        Cass County criminal docket
       10/03/14        Cass County civil docket
       10/06/14        Bowie County criminal docket
       10/07/14        Bowie County civil jury trial (11C1323-005 Sparks vs. Simpson)
       10/08/14        Sparks vs. Simpson
       10/09/14        Sparks vs. Simpson
       10/10/14        Sparks vs. Simpson
       10/14/14        Cass County criminal docket
       10/15/14        Cass County civil docket
       10/17/14        Bowie County (Sparks vs. Simpson)
10/20/14        Bowie County criminal docket
10/21/14        Bowie County criminal
10/24/14        Bowie County civil docket
10/27/14        Cass County criminal docket
10/31/14        Cass County civil docket & criminal docket
11/03/14        Bowie County criminal docket & civil docket
11/04/14        Bowie County civil docket
11/05/14        Bowie County civil docket
11/10/14        Court reporter training on equipment, Breaux Bridge, Louisiana
11/11/14        Court reporter training on equipment, Breaux Bridge, Louisiana
11/12/14        Cass County criminal proceeding
11/14/14        Cass County civil docket
11/17/14        Bowie County criminal docket
11/18/14        Bowie County criminal jury trial (State vs. James David Haynes, Jr.)
11/19/14        Bowie County criminal jury trial (Haynes)
11/20/14        Bowie County criminal jury trial (Haynes)
11/21/14        Bowie County criminal jury trial (Haynes)
11/24/14        Bowie County civil docket
11/25/14        Bowie County criminal docket (a.m.)/Cass County criminal docket (p.m.)
12/01/14        Cass County criminal docket
12/02/14        Cass County criminal docket
12/05/14        Cass County criminal docket
12/08/14        Bowie County criminal docket and civil docket
12/12/14        Bowie County civil docket and criminal docket
12/15/14        Cass County criminal docket
12/16/14        Cass County civil docket
12/17/14        Bowie County criminal docket and civil docket

Production of Reporter's Records in other cases

State vs. Baughman
State vs. Hoskison
State vs. Jones
State vs. Fahrni
In compliance with TEX. R. APP.P.9.5(e), I certify that a copy of this notice has been
served on counsel for all parties to the trial court's judgment or order being appealed. I
further certify by my signature below that he information contained in this notice is true
and within my personal knowledge.


1/4/15                                    _______/S/ Leslie P. Bates       __________
Date                                             Signature

903-733-0849                                      Leslie P. Bates________________________
Office Phone Number                               Printed Name

lpbcsrccr@valornet.com                            Official Court Reporter__________________
E-mail address (if available)                     Official Title

The following parties have been served with a copy of this document:

Lead Counsel for Appellant(s):                    Lead Counsel for Appellee(s):

Name:           Alwin A. Smith                    Name:           Samantha J. Oglesby

Address:        602 Pine Street                   Address:        601 Main Street
                Texarkana, Texas 75501                            Texarkana, TX 75501


Phone No.:      903-792-1608                      Phone No.:      903-735-4800

Attorney for:   Kevin Lynn Fahrni                 Attorney for: State of Texas




     FAX TO: Molly Pate (Deputy Criminal Clerk) or Kim Robinson (Deputy Civil Clerk)

                                Sixth Court of Appeals, Texarkana, at

                                           903798-3034

                           (to be followed by a printed version by mail)